 

Criminal Case Cover Sheet | FILED: [REDACTED ‘ U.S. District Court

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Place of Offense: Under Seal Judge Assigned:
City: : Superseding Indictment: Criminal No.
County: | Fairfax Same Defendant: New Defendant: = {x
Magistrate Judge Case No.|1:19-MJ-487 Arraignment Date:
Search Warrant Case No. R. 20/R. 40 From:
Defendant Information: $
Defendant Name:|/KEVIN TEA Alias(es): . | Juvenile FBINo.}
Address: Springfield,
Employment:
Birth Date: |xx/xx/1992 | SSN: |oxx-xx-8802 Sex: |Male Race: Nationality:
Place of Birth: Height: Weight: Hair: Eyes: Scars/Tattoos:
[_] Interpreter Language/Dialect: Auto Description:
Location/Status: .
’ Arrest Date: [[] Already in Federal Custody as of: | - in:
[[] Already in State Custody [_] On Pretrial Release Not in Custody
Arrest Warrant Requested | [[] Fugitive (J Summons Requested
(] Arrest Warrant Pending [] Detention Sought [[] Bond
Defense Counsel Information:
Name: [-] Court Appointed Counsel Conflicts:
Address: [) Retained
Phone: [_] Public Defender ’ LD Federal Public Conflicted Out
U.S. Attorney Information: |
AUSA(s): |William Reed Phone: |703-299-3966 ; Bar No.
Complainant Agency - Address & Phone No. or Person & Title:
Alyson Tobias, Special Agent, United States Secret Service
U.S.C. Citations:  Code/Section Offense Charged Count(s) Capital/Felony/Misd./Petty
_ Set: 18 U.S.C. § 1343 Wire Fraud OS 1 Felony
| Set 2:

 

 

 

 

 

 

 

 

 

Date: AUSA Signature: may be continued on reverse

 

 

 

 

 
